Case 2:19-cv-07818-CBM-RAO Document 79 Filed 06/29/21 Page 1 of 6 Page ID #:1108



   1    Katherine M. Dugdale, Bar No. 168014
        KDugdale@perkinscoie.com
   2    PERKINS COIE LLP
        1888 Century Park E., Suite 1700
   3    Los Angeles, CA 90067-1721
        Telephone: 310.788.9900
   4    Facsimile: 310.788.3399
   5    William C. Rava (appearing pro hac vice)
        Christian W. Marcelo (appearing pro hac vice)
   6    WRava@perkinscoie.com
        CMarcelo@perkinscoie.com
   7    PERKINS COIE LLP
        1201 Third Avenue, Suite 4900
   8    Seattle, WA 98101
        Telephone: 206.359.8000
   9    Facsimile: 206.359.9000
  10    Attorneys for Plaintiff
        Nintendo of America Inc.
  11
                             UNITED STATES DISTRICT COURT
  12
                           CENTRAL DISTRICT OF CALIFORNIA
  13
  14
  15    NINTENDO OF AMERICA INC., a             Case No. 2:19-CV-07818-CBM-RAO
        Washington corporation
  16                                             NINTENDO’S REPLY IN SUPPORT
                           Plaintiff,            OF MOTION FOR
  17                                             RECONSIDERATION
              v.
  18                                             Date:     July 13, 2021
        MATTHEW STORMAN, an                      Time:     10:00 a.m.
  19    individual, JOHN DOES 1-10,              Ctrm:     #8B
        individuals and/or corporations,
  20                                             The Honorable Consuelo B. Marshall
                           Defendant.
  21
  22
  23
  24
  25
  26
  27
  28


                                                                                152889075
Case 2:19-cv-07818-CBM-RAO Document 79 Filed 06/29/21 Page 2 of 6 Page ID #:1109



   1
                                     I.         INTRODUCTION
   2
              Defendant Matthew Storman’s Response and Opposition to Plaintiff
   3
       Nintendo of America Inc.’s (“Nintendo”) Motion for Reconsideration (Dkt. No. 77;
   4
       the “Opposition”) misconstrues the basis for Nintendo’s Motion and the applicable
   5
       law.
   6
              First, the Opposition focuses solely on Nintendo’s copyright infringement
   7
       claims. Nintendo’s Motion, however, is based on the codified presumption of
   8
       irreparable harm applicable because Defendant was found liable for trademark
   9
       infringement. The Opposition does not address trademark infringement or the
  10
       codified presumption of irreparable harm.
  11
              Second, much of the authority cited in the Opposition supports Nintendo’s
  12
       Motion, as it stands for the principle that controlling law, whether raised by the
  13
       parties or not, must be applied as it existed at the time the court makes its decision.
  14
              As explained in its Motion and below, a permanent injunction is both
  15
       appropriate and necessary, and Nintendo respectfully requests this Court grant its
  16
       Motion for Reconsideration and grant Nintendo’s requested injunctive relief.
  17
                                          II.    ARGUMENT
  18
              Under Local Rule 7-18, a Motion for Reconsideration may be based on:
  19
                    (a) a material difference in fact or law from that
  20                presented to the Court that, in the exercise of reasonable
                    diligence, could not have been known to the party
  21                moving for reconsideration at the time the Order was
                    entered, or
  22                (b) the emergence of new material facts or a change of
                    law occurring after the Order was entered, or
  23                (c) a manifest showing of a failure to consider material
                    facts presented to the Court before the Order was entered.
  24
              Nintendo presented compelling reasons to grant its Motion for
  25
       Reconsideration under both L.R. 7-18(a) and (b).
  26
  27
                                                  -1-
  28



                                                                                      152889075
Case 2:19-cv-07818-CBM-RAO Document 79 Filed 06/29/21 Page 3 of 6 Page ID #:1110



   1   A.      Reconsideration Should Be Granted Due to the Recent Codification of
               the Presumption of Irreparable Harm.
   2
               Contrary to the claims found in the Opposition, this Motion does not rehash a
   3
       previously litigated issue. Opp. at 4. Indeed, through this Motion, Nintendo
   4
       identifies a newly-codified and mandatory presumption that was not previously
   5
       litigated in this case.1 Nintendo seeks to have the controlling law, as recently
   6
       codified by the Trademark Modernization Act (“TMA”), applied in this case.
   7
               The TMA was enacted on Sunday December 27, 2020—just two days before
   8
       Nintendo filed its Motion for Summary Judgment. The amendment created a
   9
       mandatory presumption of irreparable harm where a defendant was found to have
  10
       violated the Lanham Act: “[a] plaintiff seeking any such injunction shall be entitled
  11
       to a rebuttable presumption of irreparable harm upon a finding of a violation [of the
  12
       Lanham Act].” 15 U.S.C. § 1116 (emphasis added). Despite exercising reasonable
  13
       diligence, Nintendo was unaware of this change in the law and, while it cited 15
  14
       U.S.C. § 1116, did not specifically discuss the newly-codified, mandatory
  15
       presumption in its briefing. Dkt. No. 52-01 (Summary Judgment Motion) at 21.
  16
       Defendant did not oppose or address Nintendo’s request for injunctive relief, and no
  17
       hearing was held, so the mandatory presumption of irreparable harm was not
  18
       addressed prior to the Court’s decision. Reconsideration can and should remedy
  19
       this type of situation where a recently-modified statute was not applied in the
  20
       original decision. See Orange Cty. Water Dist. v. Unocal Corp., No.
  21
       SACV0301742CJCANX, 2018 WL 6133718, at *6 (C.D. Cal. Feb. 8, 2018)
  22
       (holding that the lower court “relied on an incorrect legal standard” and thus
  23
       granted reconsideration to apply the correct legal standard).
  24
               The Opposition’s argument against applying the codified presumption of
  25
       irreparable harm found in the TMA hinges on several cases which discuss whether
  26
  27           1
                 Nor is Nintendo’s goal to “generat[e] attorney’s fees.” Opp. at 4. Nintendo’s goal, as it has been
       for the past two years spent litigating this case, is to protect its intellectual property.
  28                                                       -2-



                                                                                                        152889075
Case 2:19-cv-07818-CBM-RAO Document 79 Filed 06/29/21 Page 4 of 6 Page ID #:1111



   1   a court should, on appeal or review, apply laws which were enacted after a
   2   judgment issued. Opp. at 2. While that is not the situation presented here—the
   3   TMA had already been enacted at the time of the Court’s May 27 Order—the
   4   reasoning in those cases readily supports granting Nintendo’s Motion.2
   5           In Bradley v. School Board of City of Richmond, the Supreme Court held that
   6   “a court is to apply the law in effect at the time it renders its decision, unless doing
   7   so would result in manifest injustice or there is statutory direction or legislative
   8   history to the contrary.” 416 U.S. 696, 711.3 That rule holds true here as well.
   9   Because this Court found that Defendant violated the Lanham Act, the law in
  10   existence at the time of this Court’s Order requires that Nintendo “shall be entitled
  11   to a rebuttable presumption of irreparable harm.” 15 U.S.C. § 1116 (emphasis
  12   added). That is the law that must be applied here, and amending an order to apply
  13   the correct legal standard is a sufficient basis to grant reconsideration. See Orange
  14   City, No. SACV0301742CJCANX, 2018 WL 6133718, at *6 (granting
  15   reconsideration to apply correct legal standard); see also Jada Toys, Inc. v. Mattel,
  16   Inc., 518 F.3d 628, 634 n.2 (9th Cir. 2008) (reversing district court which had
  17   applied prior version of the Federal Trademark Dilution Act and applying the
  18   statute as recently amended to change the standards required to succeed on dilution
  19   claims); Gallagher v. San Diego Unified Port Dist., 14 F. Supp. 3d 1380, 1388
  20   (S.D. Cal. 2014), aff'd, 668 F. App'x 786 (9th Cir. 2016) (courts have a “duty to
  21
  22
               2
                  The Opposition also discusses reconsideration under the Federal Rules of Civil Procedure.
  23   Those rules, too, support granting reconsideration. Under Fed. R. Civ. P. 60(b)(6), courts may “amend an
       order for any reason that justifies relief” and, after a judgment is entered, may also grant reconsideration if
  24   the court committed clear error or the initial decision was manifestly unjust or there is an intervening
       change in controlling law. Davis v. United States, No. CV 13-0483 CBM, 2015 WL 13439817, at *1
  25   (C.D. Cal. Mar. 3, 2015). Granting reconsideration to apply the recently-enacted law meets each of these
       standards.
  26            3
                  In another case cited in the Opposition, Delta Computer Corp. v. Samsung Semiconductor &
       Telecommunications Co., the Ninth Circuit applied this rule, finding that a newly-codified law, enacted
  27   after the order was issued, should be applied on appeal because “manifest injustice” would not occur from
       its application. 879 F.2d 662, 663 (9th Cir. 1989).
  28                                                        -3-



                                                                                                            152889075
Case 2:19-cv-07818-CBM-RAO Document 79 Filed 06/29/21 Page 5 of 6 Page ID #:1112



   1   apply current law to the cases before it in an effort to prevent inconsistent
   2   application of the law”).
   3          Nintendo respectfully requests that this Court grant its Motion for
   4   Reconsideration by applying the law in effect at the time of its May 27, 2021 Order,
   5   applying a presumption of irreparable harm and granting Nintendo’s requested
   6   injunctive relief.
   7   B.     Defendant’s Actions Subsequent to the Court’s Summary Judgment
              Order Demonstrate that an Injunction is Necessary.
   8
              The Opposition is also notable for what it does not address: Defendant’s
   9
       actions after this Court entered its May 27 Order. The Opposition does not dispute
  10
       that Defendant is considering relaunching the RomUniverse website to continue to
  11
       distribute videogame ROMs. Mot. at 4; Dkt. No. 76-4 (Rava Decl.) ¶ 2. Nor does
  12
       it assert that this future use will not violate Nintendo’s intellectual property rights.
  13
       Thus, Defendant’s threat to continue to operate RomUniverse to distribute
  14
       videogame ROMs, using the same website he used for the past several years to
  15
       mass-infringe Nintendo’s copyright and trademark rights, necessitates the entry of
  16
       an injunction. MAI Sys. Corp. v. Peak Computer, Inc., 991 F.2d 511, 520 (9th Cir.
  17
       1993) (“as a general rule, a permanent injunction will be granted when liability has
  18
       been established and there is a threat of continuing violations”).
  19
              Defendant’s disregard for his other legal obligations—including this Court’s
  20
       Order sanctioning him for violating other Court orders—further underscores the
  21
       need for an injunction. Through its June 9 Motion and by subsequent email on June
  22
       22, Nintendo advised Defendant that he is violating this Court’s May 3, 2021 Order
  23
       by failing to make his required sanctions payment of $50/month. Mot. at 5; Rava
  24
       Decl. ¶ 3. Not only did Defendant not address his violation of the Court’s Order in
  25
       the Opposition, but he continues to ignore the Order and has not yet made any
  26
       payments to Nintendo. This failure to make even the modest $50/month payment,
  27
  28                                              -4-



                                                                                        152889075
Case 2:19-cv-07818-CBM-RAO Document 79 Filed 06/29/21 Page 6 of 6 Page ID #:1113



   1   an amount that he proposed and agreed to, demonstrates that Nintendo has no
   2   adequate remedy at law for Defendant’s past or future infringement and
   3   underscores the need for a permanent injunction. See Metro-Goldwyn-Mayer
   4   Studios, Inc. v. Grokster, Ltd., 518 F. Supp. 2d 1197, 1219 (C.D. Cal. 2007)
   5   (“Damages are no remedy at all if they cannot be collected, and most courts
   6   sensibly conclude that a damage judgment against an insolvent defendant is an
   7   inadequate remedy.”); Columbia Pictures Indus., Inc. v. Fung, No. 206CV05578,
   8   2013 WL 12098334, at *1 (C.D. Cal. Aug. 5, 2013) (granting permanent injunction
   9   because it was “extremely unlikely that Defendants will be able fully to compensate
  10   Plaintiffs monetarily for the infringements Defendants have induced in the past, or
  11   the infringements they could induce in the future”); Laguna Com. Cap., LLC v. Se.
  12   Texas EMS, LLC, No. CV 11-09930 MMM PLAX, 2011 WL 6409222, at *6 (C.D.
  13   Cal. Dec. 21, 2011). The above-described actions occurred after the Court’s Order
  14   and further demonstrate that an injunction is both appropriate and necessary.
  15                                  III.   CONCLUSION
  16         For all of the above reasons, Nintendo respectfully seeks reconsideration of
  17   its request for a permanent injunction.
  18
  19
        DATED: June 29, 2021                 PERKINS COIE LLP
  20
  21                                         By:/s/ Katherine M. Dugdale
                                                Katherine M. Dugdale
  22                                            William C. Rava (appearing pro hac vice)
                                                Christian W. Marcelo (appearing pro hac
  23                                            vice)
  24
                                             Attorneys for Plaintiff
  25                                         NINTENDO OF AMERICA INC.
  26
  27
  28                                             -5-



                                                                                      152889075
